—Judgment unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: We conclude that the record supports the court’s declaration that the parties’ post-marital agreement is null and void. Because this is a declaratory judgment action, the court erred in dismissing the complaint. We modify the judgment appealed from, therefore, by vacating the second decretal paragraph. (Appeal from Judgment of Supreme Court, Nassau County, Segal, J.—Declaratory Judgment.) Present—Pine, J. P., Lawton, Wesley, Callahan and Davis, JJ.